OPINION — AG — ** REGULATING UNLAWFUL TRADE PRACTICES — UNCONSTITUTIONAL ** THE PROPOSED ACT THAT ANY TRADE PRACTICE THAT WOULD MISLED THE CONSUMER INTO BELIEVING THAT HE IS BUYING MERCHANDISE AT PRICES SUBSTANTIALLY BELOW REGULAR RETAIL PRICES, WHEN IN FACT HE IS NOT; THAT THEY MISLEAD THE CONSUMER AS TO THE QUALITY, INGREDIENTS AND ORIGIN OF MERCHANDISE PURCHASED BY HIM WOULD CONSTITUTE UNFAIR AND FRAUDULENT COMPETITION AND UNSOUND AND UNECONOMIC METHODS OF DISTRIBUTION IS UNCONSTITUTIONAL. CITE: 15 O.S. 598.1 [15-598.1] (PRODUCTS, FALSE ADVERTISING, UNSAFE PRODUCTS, MERCHANDISE) (JAMES P. GARRETT)